Citation Nr: 1529491	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) in the amount of $2,123.25 was properly created.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to July 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 VA Regional Office (RO) determination, which terminated the Veteran's educational assistance (apprenticeship) benefits under Chapter 30 of Title 38 of the United States Code, effective September 11, 2010, creating an overpayment in the amount of $2,123.25.  He appeals with respect to the validity of the debt.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this appeal was previously before the Board, the Board noted that as of January 2013, the Veteran had an accredited representative-Montana Veterans Affairs Division (MVAD).  There was no evidence of record which indicated that MVAD had the opportunity to review the record and/or furnish a statement on behalf of the Veteran (e.g., a VA form 646).  As such, the Board remanded the claim and specifically instructed that the Veteran's representative be afforded an opportunity to review the record and submit a VA form 646 in support of the Veteran's claim.  See November 2014 Board remand, remand instruction #2.

There is no evidence that the Agency of Original Jurisdiction made any attempt to obtain the requested VA form 646 from the Veteran's representative.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to obtain the previously requested VA form 646 from the Veteran's accredited representative.

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure that the Veteran's accredited representative is afforded the opportunity to review the record and submit a VA form 646 in support of the Veteran's claim.  Evidence of the AOJ's efforts in this regard must be documented in the claims file.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




